Memorandum. Order modified by limiting the suppression of evidence to statements made by defendant after his arrest without the warning required by Miranda v. Arizona (384 U. S. 436) and, as modified, affirmed. The pedigree statements and acts of defendant made initially to the police for identification were admissible (People v. Rivera, 26 N Y 2d 304; Farley v. United States, 381 F. 2d 357, cert. den. 389 U. S. 942; Clarke v. State, 3 Md. App. 447). These include the name stated by him and the credit card exhibited.
Chief Judge Fuld and Judges Scileppi, Bergan, Breitel, Jasen and Gibson concur; Judge Burke taking no part.
Order modified in accordance with the memorandum herein and, as so modified, affirmed.